Citation Nr: 1510425	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-13 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim on appeal.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran has not been afforded a VA examination in connection with his claim of service connection for an acquired psychiatric disorder.  The evidence of record shows that the Veteran's psychiatric illness has been variously diagnosed since separation from service.  A May 2012 VA treatment record indicated a diagnosis of a mood disorder, not otherwise specified.  In a June 2012 mental health note, the Veteran was diagnosed with PTSD.  The Veteran also has a diagnosis of polysubstance abuse as demonstrated by February 2013 VA treatment records.  In an April 2013 VA treatment note, the Veteran was diagnosed with psychosis, not otherwise specified.  

His service treatment records do not indicate any complaints or treatment for a psychiatric disorder in service.  Nonetheless, the Veteran has stated that he began to get depressed while in service.  He testified at his September 2013 RO hearing that he sought psychiatric treatment after discharge and that his psychiatric disorder symptoms have continued since separation. 

The Veteran submitted a statement from his former spouse.  She indicated that she had known the Veteran since they were children.  She noted that prior to service, the Veteran was a considerate and caring person; however, after separation, he changed and did not care about anything.  
 
While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran and his former spouse can attest to factual matters of which they had had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any acquired psychiatric disorder, to include posttraumatic stress disorder and depression.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination conducted by a VA psychiatrist or psychologist to determine the current nature and etiology of any current acquired psychiatric disorder.  The electronic claims file should be made available and reviewed by the examiner.  The examiner should identify all psychiatric pathology present, conducting any indicated tests and studies.

Following a review of the record and examination of the Veteran, the examiner should list all psychiatric disabilities for which the Veteran meets the criteria for a diagnosis, or met the criteria for a diagnosis at any point during the course of the appeal.  If the examiner finds that the Veteran does not meet the criteria for a diagnosis of any psychiatric disability, this should be expressly stated.  

For each diagnosed psychiatric disability, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the diagnosed acquired psychiatric disability started during or is otherwise related to the Veteran's military service.  In providing this opinion, the examiner must consider the lay statements of record regarding the Veteran's symptoms, to include testimony from the September 2013 Board hearing and the Veteran's former wife's statements.

2.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issue on appeal.  If the benefit sought is not granted, the AOJ must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




